



Exhibit 10.3
NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT is made on October 30, 2017, by and between Travelzoo
("Company"), and Holger Bartel ("Optionee"). Reference is made to the Employment
Agreement (Employment Agreement) entered into by and between the Company and
Optionee, dated September 28, 2015, and as subsequently amended.


WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock, in accordance with the terms of this Agreement, which such
option is intended to be a nonstatutory stock option that is not intended to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended; and


WHEREAS, the Optionee shall serve as Global Chief Executive Officer of the
Company pursuant to the Employment Agreement between the parties;


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:


1. Grant and Terms of Option. Pursuant to action of the Board of Directors of
the Company (Board of Directors), the Company grants, effective October 30, 2017
(Date of Grant), to Optionee the option to purchase all or any part of Four
Hundred Thousand (400,000) shares of the common stock of the Company ("Common
Stock"), to vest over a period of 24 months as set forth in the below table, at
the purchase price of $6.95 per share, which is the fair market value of the
Common Stock determined as the latest available official NASDAQ closing price on
the Date of Grant; provided, however, that the right to exercise such option
shall be, and is hereby, restricted as follows:


(a) No shares may be purchased prior to March 31, 2018. Subject to the terms of
this Agreement, the 400,000 stock options shall vest in eight (8) equal
quarterly installments as follows:


 Vesting Date
Percentage of Stock Options Vesting
On March 31, 2018
12.5%
On June 30, 2018
12.5%
On September 30, 2018
12.5%
On December 31, 2018
12.5%
On March 31, 2019
12.5%
On June 30, 2019
12.5%
On September 30, 2019
12.5%
On December 31, 2019
12.5%



On or after December 31, 2019, during the term hereof, Optionee will have become
entitled to purchase the entire number of shares (400,000 shares) to which this
option relates.


(b) In no event may this option or any part thereof be exercised after the
expiration of ten (10) years from the Date of Grant, which shall be the term of
the option.


(c) The purchase price of the shares subject to the option may be paid for (i)
in cash, (ii) in the discretion of the Board of Directors or the Compensation
Committee, by tender of shares of Common Stock already owned by Optionee, or
(iii) in the discretion of the Board of Directors or the Compensation Committee,
by such other method as the Board of Directors or the Compensation Committee may
determine.


(d) The option may not be exercised for a fraction of a share.







--------------------------------------------------------------------------------





(e) The option may not be exercised if shareholder approval is not received.


2. Anti-Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number of shares of outstanding Common
Stock of the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, not
including any issuances of shares for consideration or capital increases by the
company, the number of shares covered by this option agreement and the price
thereof shall be adjusted, to the same proportionate number of shares and price
as in this original agreement.


3. Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect. The option may be exercised during
Optionee's lifetime only by Optionee or his guardian or legal representative as
set forth herein.


4. Termination of Employment.


(a) In the event of the termination of employment of Optionee without cause
prior to December 31, 2019, (other than by reason of his death or disability)
pursuant to the Employment Agreement, and subject to Optionee signing and not
revoking a general release of claims as set forth in Appendix A, Optionee will
be entitled to the full amount of stock options remaining under this Agreement,
which stock options shall immediately vest in full on the date of termination.
The stock options shall remain exercisable for three (3) months following the
date of termination and any unexercised options shall be null and void if not
exercised by that date.


(b) Should Optionee be terminated for cause (as defined in the Employment
Agreement), should Optionee voluntarily resign from the Company, or in the event
of the termination of employment of Optionee upon death or disability,
Optionee’s (or, in the event of death, the legatee or legatees of Optionee under
his last will, or his personal representatives or distributees) right to
exercise the option, to the extent it was vested and he was entitled to exercise
it on the date of termination of employment, shall continue for three (3) months
after such termination but not after ten (10) years from the Date of Grant. If
the Optionee (or, in the event of death, the legatee or legatees of Optionee
under his last will, or his personal representatives or distributees) does not
exercise the option within the three (3) months following such termination of
employment, any unexercised options shall be null and void.


5. Method of Exercise/Shares Issued on Exercise of Option. The option may be
exercised (in whole or in part) at any time during the period specified in this
Agreement, by delivering to the Secretary of the Company not less than 30 days
prior to the date of exercise (or such shorter period as the Company shall
approve) (a) a written notice of exercise designating the number of shares to be
purchased, signed by Optionee, and (b) payment of the full amount of the
purchase price of the shares with respect to which the option is exercised. If
the written notice of exercise is delivered by mail, or by any other means of
delivery, the date of delivery and the date of exercise shall be the date the
written notice is actually received by the Secretary. It is the intention of the
Company that on any exercise of this option it will transfer to Optionee shares
of its authorized but unissued stock or transfer Treasury shares, or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof. No rights of a
shareholder shall exist with respect to the Common Stock under this option as a
result of the mere grant of this option.


Notwithstanding anything to the contrary herein, the Board of Directors or the
Compensation Committee shall determine the methods by which payments are made
with respect to the options granted under this Agreement, the form of payment
including, without limitation: (i) cash, (ii) shares of stock (including, in the
case of payment of the exercise price of an award, shares of stock issuable
pursuant to the exercise of the award) held for such period of time as may be
required by the Board of Directors or the Compensation Committee in order to
avoid adverse accounting consequences and having a fair market value on the date
of delivery equal to the aggregate payments required, or (iii) other property
acceptable to the Board of Directors or the Compensation Committee (including
through the delivery of a notice that Optionee has placed a market sell order
with a broker with respect to shares of





--------------------------------------------------------------------------------





stock then issuable upon exercise or vesting of an award, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate payments required; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale).


6. Board Administration. The Board of Directors, the Compensation Committee, or
any successor or committee authorized by the Board of Directors, subject to the
express terms of this option, shall have plenary authority to interpret any
provision of this option and to make any determinations necessary or advisable
for the administration of this option and the exercise of the rights herein
granted, and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to Optionee by the express terms hereof.


7. Option not an Incentive Stock Option. It is intended that this option shall
not be treated as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended, or otherwise qualify for any special tax
benefits to Optionee.


8. No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.


9. Restrictions on Exercise. This option may not be exercised if the issuance of
Common Stock upon Optionee’s exercise or the method of payment of consideration
for such Common Stock would constitute a violation of any applicable U.S.
Federal or state securities law or other applicable law or regulation. As a
condition to the exercise of this option, the Company may require Optionee to
make any representations and warranty to the Company as may be required by any
applicable law or regulation.


10. Termination of Option. Notwithstanding anything to the contrary herein, this
option shall not be exercisable after the expiration of the term of ten (10)
years from the Date of Grant, as set forth in Section 1(b) hereof.


11. Withholding upon Exercise. The Company reserves the right to withhold, in
accordance with any applicable laws, from any consideration payable to Optionee
any taxes required to be withheld by U.S. Federal, state or local law as a
result of the grant or exercise of this option. If the amount of any
consideration payable to Optionee is insufficient to pay such taxes or if no
consideration is payable to Optionee, upon request of the Company, Optionee
shall pay to the Company in cash an amount sufficient for the Company to satisfy
any U.S. Federal, state or local tax withholding requirements it may incur as a
result of the grant or exercise of this option.


12. Severability. Any word, phrase, clause, sentence or other provision herein
which violates or is prohibited by any applicable law, court decree or public
policy shall be modified as necessary to avoid the violation or prohibition and
so as to make this Agreement enforceable as fully as possible under applicable
law, and if such cannot be so modified, the same shall be ineffective to the
extent of such violation or prohibition without invalidating or affecting the
remaining provisions herein.


13. Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this agreement.


14. Entire Agreement; Amendments. No modification, amendment or waiver of any of
the provisions of this agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This agreement
supersedes all prior agreements and understandings between Optionee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this agreement.







--------------------------------------------------------------------------------





15. Assignment. This agreement shall be freely assignable by the Company to and
shall inure to the benefit of, and be binding upon, the Company, its successors
and assigns and/or any other entity which shall succeed to the business
presently being conducted by the Company.


16. Governing Law. To the extent that Federal laws do not otherwise control, all
determinations made or actions taken pursuant hereto shall be governed by the
laws of the state of California, without regard to the conflict of laws rules
thereof.


IN WITNESSWHEREOF, the Company has caused this Agreement to be executed on its
behalf by the undersigned officer pursuant to due authorization, and Optionee
has signed this Agreement to evidence his acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.






TRAVELZOO








____________________
                            
Name:


Title:


Date:





--------------------------------------------------------------------------------





APPENDIX A


General Release


In consideration for any benefits or equity awards the Employee receives under
this Agreement, Employee, on behalf of himself, his heirs, spouse, dependents,
estate, executors, administrators, successors and assigns, unconditionally,
irrevocably and absolutely releases and forever discharges the Company, its
parent, subsidiaries and affiliates, and each of its respective past, present
and future shareholders, officers, directors, employees, agents, insurers,
attorneys and parent, affiliated or related entities, and their respective
successors and assigns (Released Parties), from all claims, demands, disputes,
charges, actions, rights, damages, costs, losses, liabilities, expenses, suits
of any type (whether in law or equity), compensation and other legal
responsibilities, known or unknown, of any kind, which Employee may own or hold
against any of the Released Parties at any time. The release of claims under
this Section is intended to be as broad as the law allows. The rights and claims
released by this Agreement include, but are not limited to, all claims of
whatever kind or nature that may exist relating to, arising out of or in
connection with Employee’s employment or the termination of such employment
(including, but not limited to any of Employer’s actions which lead to his
termination), whether such claims are presently known or are hereafter
discovered or whether they are foreseen or unforeseen as of the date hereof.
This release applies, without limitation, to all such claims arising under any
federal, state, common law or local law, including but not limited to any and
all claims for employment discrimination, harassment or retaliation under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, the
Workers Adjustment and Retraining Notification Act; the Older Worker’s Benefit
Protection Act, the Equal Pay Act, the Sarbanes-Oxley Act, the Americans with
Disabilities Act of 1990, the California Fair Employment & Housing Act, the
California Family Leave Act, the California Labor Code or any other state,
federal or local statute or regulation applicable to Employer, including any
claim for intentional or negligent infliction of emotional distress, physical
injury, violation of any public policy, breach of any implied or express
contract, breach of the implied covenant of good faith or fair dealing, privacy
violations, defamation, any claim for stock options, any claim for wrongful
termination, fraud, intentional or negligent misrepresentation, and all other
legal and equitable causes of action whatsoever and all remedies for such
claims. Employee certifies that as of the date of this Release, he has reported
all accidents, injuries or illnesses relating to or arising from his employment
with the Company.







